DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 18, 19 objected to because of the following informalities:  the limitation “an RFID system or method” should be system only or method only.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 2013/0147609).
Regarding claims 1, 12, Griffin discloses an RFID system and method for reading at least one RFID tag, the system comprising:

at least one RFID reader connected to at least two of the antennas such that at least one pair of adjacent antennas transmits simultaneously such that the overlapping beams interfere with one another to create an interference pattern (Transmit diversity may be applied to the two antennas 160.sub.a,b to ensure that for a given location the signals propagated by the two antennas 160.sub.a,b constructively interfere, Para. 54), 
wherein the at least one RFID reader is configured to control at least one of the phase and the frequency of one of the interfering beams with respect to the other to move the interference pattern to read one or more RFID tags within the moving interference pattern (Transmit diversity uses signals that originate from two or more sources (e.g., antennas 160.sub.a,b) that are coherent--i.e., the frequency and phase of the transmitted signals remain constant with respect to each other. However, transmit diversity may vary one of these transmission characteristics at any given instant. Here, the varied transmission characteristic is the phase shift applied to the respective signals, Para. 54).

Regarding claim 2, Griffin discloses wherein each antenna is configured to emit n beams in n different radial directions (beams 305 and 310, Para. 53), wherein the array is defined by nodes at which the antennas are located, and wherein the different directions correspond to lines between nodes of the array (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B).
Regarding claim 3, Griffin discloses wherein each antenna comprises a set of antenna elements, and wherein the antenna has a corresponding set of connections, one for each beam direction (via antennas 160, Para. 53, Fig. 3B).

Regarding claim 9, Griffin discloses wherein: the RFID reader is configured to control a first antenna of the array to emit a first beam and a second beam, wherein the first and second beams differ in either time or frequency; and wherein the first beam generates a first overlapping region with a beam emitted from a second antenna of the array and the second beam generates a second overlapping region with a beam emitted from the second antenna; and wherein the first overlapping region is on a first side of a dividing line joining the two antennas and the second overlapping region is on a second side of the dividing line (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B).
Regarding claim 13, Griffin discloses an RFID system for reading RFID tags, the system comprising:
an antenna comprising an array of antenna elements (via antennas 160, Para. 48);
a feed network configured to produce multiple discrete beams from the antenna elements, having multiple ports, wherein each port is configured to produce a beam (via inherent feed network to produce beams 305, 310, Para. 48); and
a RFID reader connected to a port of said feed network (via reader 150, Fig. 3B); and
wherein the RFID reader unit is operated such that each beam of the antenna is simultaneously modulated with substantially different signals (via phase shifts to produce constructive interference, Para. 45, Para. 54).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bombay (US 2007/0205953).
Regarding claim 15, Bombay discloses a method of reading at least one RFID tag, the method comprising: 
emitting a reading signal from at least one antenna, emitting a jamming signal from at least one other antenna, wherein the beams of the reading and jamming signals overlap to an extent to cause a sharp boundary between where tags are and are not able to be read (The RSA Blocker Tag is an RFID cloaking system intended to guard proprietary data located on chips used to carry product information. It uses a jamming system designed to confuse RFID readers and prevent some devices from tracking data on individuals or goods outside certain boundaries, Para. 7).
Regarding claim 16, Bombay discloses an RFID system for reading at least one RFID tag, the system comprising: an RFID reader coupled to a first antenna for reading an RFID tag; and an RFID signal jammer coupled to a second antenna and configured to jam the RFID reader from reading the RFID tag (The RSA Blocker Tag is an RFID cloaking system intended to guard proprietary data located on chips used to carry product information. It uses a jamming system designed to confuse RFID readers and prevent some devices from tracking data on individuals or goods outside certain boundaries, Para. 7).
Regarding claim 17, Bombay discloses the RFID signal jammer coupled to the second antenna is configured to jam the RFID reader from reading the RFID tag when the RFID tag is beyond a tag reading boundary of the RFID reader (via bag with blocker tag, Para. 7). 
Regarding claim 18, Bombay discloses wherein the jamming comprises transmitting noise (via spam, Para. 7).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, and further in view of Hamerly (US 2007/0057789).
Regarding claim 7, Griffin discloses each antenna is configured to emit the plurality of beams in different lateral directions and are directed away from a plane defined by the array of antennas (Para. 53), but fails to disclose the antennas are configured to be ceiling mounted.
Hamerly teaches RFID readers can be ceiling mounted (Para. 39).
From the teachings of Hamerly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include the antennas are configured to be ceiling mounted in order to allow good read coverage of tags.
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, and further in view of Lucas (US 20070290860 A1).
Regarding claim 10, Griffin fails to disclose wherein the RFID system is configured to count, for an identified tag, a number of tag reads or read rate on the first side of the line and on the second side of the line, and to determine, from a difference between the number of tag reads or read rate on each side of the line, probable movement of the identified tag towards, away or across the dividing line.
Lucas teaches determining the direction of movement of a tag based on receives signals at a particular antenna (Para. 12).
From the teachings of Lucas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include wherein the RFID system is configured to count, for an identified tag, a number of tag reads or read rate on the first side of the line and on the second side of the line, and to determine, from a difference between the number of tag reads or read rate on 
Regarding claim 11, Griffin discloses wherein two or more antennas of the array of antennas defines a dividing line, wherein the RFID system is configured to drive the antennas so that opposite sides of the dividing line are alternately illuminated by the interfering beams (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B). Griffin fails to disclose wherein the RFID system is configured to determine movement of a tag across the dividing line from respectively either i) a difference in read rate of the tag during the times of alternate illumination as the tag moves from one side of the dividing line to the other.
Lucas teaches determining the direction of movement of a tag based on receives signals at a particular antenna (Para. 12).
From the teachings of Lucas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include wherein the RFID system is configured to determine movement of a tag across the dividing line from respectively either i) a difference in read rate of the tag during the times of alternate illumination as the tag moves from one side of the dividing line to the other as taught by Lucas to determine direction of tag movement.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, and further in view of Bombay (US 2007/0205953).
Regarding claim 14, Griffin fails to disclose a system to transmit a jamming signal towards an area of tag-reading coverage of one or more of the antennas to define a boundary of the area of tag-reading coverage.
Bombay teaches a jamming system to transmit a jamming signal towards an area of tag-reading coverage of one or more of the antennas to define a boundary of the area of tag-reading coverage (The 
From the teachings of Bombay, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include a system to transmit a jamming signal towards an area of tag-reading coverage of one or more of the antennas to define a boundary of the area of tag-reading coverage in order to protect the privacy of a tag owner.
Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689